Motion Granted; Dismissed and Memorandum Opinion filed April 30, 2013 .




                                   In The

                  Fourteenth Court of Appeals

                            NO. 14-13-00181-CV

                        LINDA TURNER, Appellant
                                      V.
      DOW CORNING CORPORATION, DOW CORNING WRIGHT
   CORPORATION, SUZY PFARDRESHER, GERALD JOHNSON MD,
    FRANCISCO RUIZ MD, PHILIP ROTHENBERT MD, GENERAL
ELECTRIC COMPANY, FRANK J. GEROW MD, THOMAS CRONIN MD,
  MICHAEL EISENMAN MD, SENG DOI MD, RONALD HOLMES MD,
    CESAR GUERRA MD, JOSEPH AGRIS MD, JEAN CUKIER MD,
   THOMAS BIGGS MD, BILLY RINGER MD, FRANKLIN ROSE MD,
 WILMER WEST MD, CURTIS BALDWIN MD, RICHARD VARIK MD,
 JOHN CHRIST MD, EDWARD MELMED MD, MILTON ROWLEY MD,
 WESLEY WASHBURN MD, SIROD CORPORATION, SURGITEK INC.,
 COOPERVISION INC, 21 INTERNATIONAL HOLDINGS FKA KNOLL
INTERNATIONAL, CBI MEDICAL INC., WILSHIRE FOAM PRODUCTS
INC., DENNIS LYNCH MD, UNION CARBIDE, HARLAN POLLOCK MD,
 BILL SULLIVAN, BAXTER HEALTHCARE CORPORATION, Appellees

                  On Appeal from the 157th District Court
                          Harris County, Texas
                    Trial Court Cause No. 1992-08778

             MEMORANDUM                        OPINION
     This is an appeal from an order signed January 29, 2013. On April 17, 2013,
appellant, Linda Turner, filed an unopposed motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                       PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Jamison.




                                           2